Citation Nr: 1136421	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected mechanical low back pain with radiculopathy at L5-S1 secondary to lumbar disc disease/herniation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1976 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in pertinent part denied service connection for an upper back disorder and a neck disorder.  Prior to the appeal being certified to the Board, the Veteran withdrew the issue of service connection for hypertension in March 2008 and was awarded service connection for posttraumatic stress disorder (PTSD) in December 2010.  Accordingly, those issues are not before the Board.  

The Veteran's contentions throughout the current appeal indicate that he refers to his cervical spine when reporting his upper back and neck.  Therefore, the Board has recharacterized the issue as set forth on the title page.

In March 2009 and July 2011, the Veteran testified at hearings conducted before a decision review officer and the undersigned Veterans Law Judge, respectively.  Transcripts of both hearings have been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's claim for service connection for a cervical spine disorder.  The Veteran's service treatment records (STRs) show that he complained of neck pain in May 1982 that occurred while fishing; the diagnosis was a cervical strain.  Another record also dated in May 1982 shows that the Veteran had swollen glands in the neck.  

The Veteran was afforded a VA examination in February 2010.  He reported injuring his neck when he injured his lower back in service.  The Board observes that the Veteran is service-connected for mechanical low back pain with radiculopathy L5-S1 secondary to lumbar disc disease/herniation as a result of an in-service injury.  The examiner opined that the Veteran's cervical stenosis diagnosed at the examination was less likely as not a result or caused by lumbar disease and unlikely stemmed from a strain in service.  Although the Veteran himself has not raised the issue of his cervical spine disorder being secondary to his service-connected lumbar spine disability, the VA examination raises that issue.  Importantly, in addressing service connection on a secondary basis, the examiner did not provide an opinion regarding whether the Veteran's service-connected lumbar spine disability aggravated the Veteran's degenerative joint disease of the cervical spine.  

As the examiner raised the issue of service connection for a cervical spine disorder as secondary to the service-connected lumbar spine disability, and as the issue of aggravation has not been addressed, the Board finds that the February 2010 VA examination was not adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a remand is necessary for a new VA examination that addresses the etiology of any diagnosed disorders the Veteran's cervical spine.  

Furthermore, a new examination is necessary in light of the Veteran's testimony at his July 2011 hearing.  Specifically, at that hearing, the Veteran indicated that the same injury that caused his service-connected mechanical low back pain with radiculopathy L5-S1 secondary to lumbar disc disease/herniation also injured his neck.  His testimony further indicated a continuity of symptomatology following the in-service injury.  Indeed, in this regard, the VA examiner's rationale included that there was a period of no neck pain following service.  However, the Veteran's testimony indicates that he did in fact have neck pain following service.  Therefore, a new VA examination is necessary that addresses the Veteran's reported continuity of symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board observes that the Veteran was in a motor vehicle accident in January 1989 and that he was treated for neck pain following that accident.  The Veteran testified that he only had minor whiplash from the accident and that, at most, it aggravated a pre-existing cervical spine disorder incurred in service.  In rendering an opinion as to the etiology of any diagnosed cervical spine disorder, the examiner should address the January 1989 accident and whether it aggravated a cervical spine disorder incurred in service or whether it caused any current cervical spine disorder.  

Additionally, the evidence shows that the Veteran medically retired from his employment with the United States Post Service (USPS) as a result of degenerative disc disease and arthritis.  No medical records associated with the Veteran's medical retirement have been obtained.  Since such records are potentially relevant, the Board finds that, on remand, medical records used by the USPS in medically retiring the Veteran should be obtained.

Also, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Nashville, Tennessee.  Thus, pertinent ongoing treatment records, dated from December 2010, should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the secondary service connection aspect of this appeal-entitlement to service connection for a cervical spine disorder, as secondary to a service-connected disability.  

2.  After obtaining the appropriate release of information forms where necessary, obtain and associate with the claims folder the USPS records pertaining to the Veteran's medical retirement.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  After obtaining the appropriate release of information forms where necessary, procure records of recent post-service neck and upper back treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Nashville, Tennessee since December 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any cervical spine disorder that he may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.
The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed cervical spine disorder shown on examination had its clinical onset in service or is otherwise related to active duty-or-was caused or aggravated (permanently worsened beyond normal progression) by the service-connected mechanical low back pain with radiculopathy L5-S1 secondary to lumbar disc disease/herniation.  [If the Veteran is found to have a cervical spine disability that is aggravated by his service-connected mechanical low back pain with radiculopathy L5-S1 secondary to lumbar disc disease/herniation, the examiner should quantify the approximate degree of aggravation.]  

In answering these questions, the examiner should also address the effects, if any, of the January 1989 motor vehicle accident on any currently-diagnosed cervical spine disorder.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

5.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issue of entitlement to service connection for a cervical spine disorder, on a direct basis and as secondary to the service-connected mechanical low back pain with radiculopathy L5-S1 secondary to lumbar disc disease/herniation.  If this benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


